Exhibit 10.25

STAIRMASTER

ASSET PURCHASE AGREEMENT

BETWEEN

FIT DRAGON INTERNATIONAL, LTD.

(Buyer)

AND

NAUTILUS, INC.

(Seller)

December 5, 2009.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page

ARTICLE 1 - DEFINITIONS

   1

ARTICLE 2 - BASIC TRANSACTION

   3

2.1        Purchase and Sale of Assets

   3

2.2        Assumption of Liabilities

   3

2.3        Purchase Price

   3

2.4        The Closing

   3

2.5        Deliveries at the Closing

   4

2.6        Allocation

   4

ARTICLE 3 - NAUTILUS’ REPRESENTATIONS AND WARRANTIES

   4

3.1        Organization of Nautilus

   4

3.2        Authorization of Transaction

   4

3.3        Non-contravention

   4

3.4        Brokers’ Fees

   5

3.5        Title to Assets

   5

3.6        Financial Information

   5

3.7        Inventory

   5

3.8        Contracts

   5

3.9        Terms of Sale

   5

3.10       Product Liability

   5

3.11       Customers and Suppliers

   6

ARTICLE 4 - BUYER’S REPRESENTATIONS AND WARRANTIES

   6

4.1        Organization of Buyer

   6

4.2        Authorization of Transaction

   6

4.3        Non-contravention

   6

4.4        Brokers’ Fees

   7

ARTICLE 5 - PRE-CLOSING COVENANTS

   7

5.1        General

   7

5.2        Notices and Consents

   7

5.3        Full Access

   7

5.4        Notice of Developments

   7

ARTICLE 6 - POST-CLOSING COVENANTS

   8

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

         Page

6.1        General

   8

6.2        Litigation Support

   8

6.3        Transition

   8

6.4        Labor Warranty

   8

6.5        Post-Closing Manufacturing

   8 ARTICLE 7 - CONDITIONS TO OBLIGATION TO CLOSE    9

7.1        Conditions to Buyer’s Obligation

   9

7.2        Conditions to Nautilus’ Obligation

   10 ARTICLE 8 - REMEDIES FOR BREACHES OF THIS AGREEMENT    10

8.1        Survival of Representations and Warranties

   10

8.2        Indemnification Provisions for Buyer’s Benefit

   10

8.3        Indemnification Provisions for Nautilus’ Benefit

   11

8.4        Matters Involving Third Parties

   11

8.5        Determination of Adverse Consequences

   12

8.6        Exclusive Remedy

   12 ARTICLE 9 - TERMINATION    13

9.1        Termination of Agreement

   13

9.2        Effect of Termination

   13 ARTICLE 10 - MISCELLANEOUS    13

10.1        Press Releases and Public Announcements

   13

10.2        No Third-Party Beneficiaries

   14

10.3        Entire Agreement

   14

10.4        Succession and Assignment

   14

10.5        Counterparts

   14

10.6        Headings

   14

10.7        Notices

   14

10.8        Governing Law

   15

10.9        Amendments and Waivers

   15

10.10       Severability

   15

10.11       Expenses

   15

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page

10.12

  Construction    16

10.13

  Incorporation of Exhibits and Schedules    16

10.14

  Bulk Transfer Laws    16

10.15

  Governing Language    16

10.16

  Tax Disclosure Authorization    16

Exhibit A—Disclosure Schedule

Exhibit B—Form(s) of Assignment(s)

Exhibit C—Form of Assumption

Exhibit D—Allocation Schedule

Exhibit E—Financial Information

Exhibit F—StairMaster Technology Transfer and License Agreement

 

iii



--------------------------------------------------------------------------------

STAIRMASTER ASSET PURCHASE AGREEMENT

This StairMaster Asset Purchase Agreement (this “Agreement”) is entered into as
of December 5, 2009, by and between Fit Dragon International, Ltd., a British
Virgin Islands corporation (“Buyer”), and Nautilus, Inc., a Washington
corporation (“Nautilus”). Buyer and Nautilus are referred to collectively herein
as the “Parties.”

This Agreement contemplates a transaction in which Buyer will purchase certain
assets (and assume certain liabilities) of Nautilus in return for cash.

Now, therefore, in consideration of the premises and the mutual promises herein
made, and in consideration of the representations, warranties, and covenants
herein contained, the Parties agree as follows.

ARTICLE 1 - DEFINITIONS

“Acquired Assets” means all right, title, and interest in and to the following
assets of Nautilus: (a) all customer purchase orders for StairMaster Products
that are open as of the Closing Date (the “StairMaster Purchase Orders”);
(b) the StairMaster finished goods and warranty parts inventory; and (c) all
owned production and tooling equipment used exclusively in the manufacture of
StairMaster products.

“Adverse Consequences” means all actions, suits, proceedings, hearings,
investigations, charges, complaints, claims, demands, injunctions, judgments,
orders, decrees, rulings, damages, dues, penalties, fines, costs, reasonable
amounts paid in settlement, liabilities, obligations, taxes, liens, losses,
expenses, and fees, including court costs and reasonable attorneys’ fees and
expenses.

“Affiliate” has the meaning set forth in Rule 12b-2 of the regulations
promulgated under the Securities Exchange Act.

“Assumed Contracts” means all contracts set forth on Section 3.9 of the
Disclosure Schedules.

“Assumed Liabilities” means the following liabilities and obligations of
Nautilus (whether known or unknown, whether asserted or unasserted, whether
absolute or contingent, whether accrued or unaccrued, whether liquidated or
unliquidated, and whether due or to become due): (a) all warranty liability for
StairMaster products (subject to labor warranty reimbursement as set forth in
Section 6.4 hereto); (b) the liabilities and obligations set forth on Schedule
2.2 hereto; (c) the liabilities and obligations under the Assumed Contracts; and
(d) all liabilities and obligations arising or related to ownership or use of
the Acquired Assets.

“Buyer” has the meaning set forth in the preface above.

“Closing” has the meaning set forth in Section 2.6 below.

 

1



--------------------------------------------------------------------------------

“Closing Date” has the meaning set forth in Section 2.6 below.

“Code” means the Internal Revenue Code of 1986, as amended.

“Confidential Information” means any information concerning the terms of this
Agreement, including the terms of the Schedules and Exhibits hereto, and/or the
business and affairs of Nautilus that is not already generally available to the
public. Confidential Information does not include such information that
subsequently becomes generally available to the public through no fault of the
Buyer.

“Disclosure Schedule” has the meaning set forth in Article 3 below.

“Financial Information” has the meaning set forth in Section 3.6 below.

“GAAP” means United States generally accepted accounting principles as in effect
from time to time, consistently applied.

“Hart-Scott-Rodino Act” means the Hart-Scott-Rodino Antitrust Improvements Act
of 1976, as amended.

“Indemnified Party” has the meaning set forth in Section 8.4 below.

“Indemnifying Party” has the meaning set forth in Section 8.4 below.

“Knowledge” means, with respect to Nautilus, actual knowledge of the following
individuals: Kenneth Fish, Wayne Bolio, and Tim Peters.

“Lien” means any mortgage, pledge, lien, encumbrance, charge, or other security
interest other than (a) liens for Taxes not yet due and payable, (b) purchase
money liens and liens securing rental payments under capital lease arrangements,
and (c) other liens arising in the Ordinary Course of Business and not incurred
in connection with the borrowing of money.

“Nautilus” has the meaning set forth in the preface above.

“Ordinary Course of Business” means the ordinary course of business consistent
with past custom and practice (including with respect to quantity and
frequency).

“Party” has the meaning set forth in the preface above.

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, any other business entity or a governmental entity
(or any department, agency, or political subdivision thereof).

“Purchase Price” has the meaning set forth in Section 2.3 below.

 

2



--------------------------------------------------------------------------------

“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended.

“StairMaster” means Nautilus with respect to its StairMaster brand operations,
including the manufacturing, marketing, and sales of products under the
StairMaster Marks, as such term is defined in the Technology Transfer Agreement

“StairMaster Products” has the meaning as set forth in the Technology Transfer
Agreement.

“Tax” or “Taxes” means any federal, state, local, or non-U.S. income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental (including taxes under Code section
59A), customs duties, capital stock, franchise, profits, withholding, social
security (or similar), unemployment, disability, real property, personal
property, sales, use, transfer, registration, value added, alternative or add-on
minimum, estimated, or other tax of any kind whatsoever, whether computed on a
separate or consolidated, unitary or combined basis or in any other manner,
including any interest, penalty, or addition thereto, whether disputed or not.

“Technology Transfer Agreement” means the StairMaster Technology Transfer and
License Agreement in the form attached hereto as Exhibit F.

“Tax Benefit” has the meaning set forth in Section 8.5 below.

“Third-Party Claim” has the meaning set forth in Section 8.4 below.

ARTICLE 2 - BASIC TRANSACTION

2.1 Purchase and Sale of Assets. On and subject to the terms and conditions of
this Agreement, Buyer agrees to purchase from Nautilus, and Nautilus agrees to
sell, transfer, convey, and deliver to Buyer, all of the Acquired Assets at the
Closing for the consideration specified below in this Article 2.

2.2 Assumption of Liabilities. On and subject to the terms and conditions of
this Agreement, Buyer agrees to assume and become responsible for all of the
Assumed Liabilities at the Closing. Buyer will not assume or have any
responsibility, however, with respect to any other obligation or liability of
Nautilus not included within the definition of Assumed Liabilities.

2.3 Purchase Price. Buyer agrees to pay to Nautilus Three Million Eight Hundred
Thousand Four Hundred Fourteen U.S. Dollars (the “Purchase Price”), which shall
be paid to Nautilus at Closing in cash by wire transfer or delivery of other
immediately available funds.

2.4 The Closing. The closing of the transactions contemplated by this Agreement
(the “Closing”) shall take place at the offices of Garvey Schubert Barer, 1191
Second Avenue, Eighteenth Floor, Seattle, Washington, 98101, commencing at 9:00
a.m. local time on the second business day following the satisfaction or waiver
of all conditions to the obligations of the Parties to consummate the
transactions contemplated hereby (other than conditions with respect to actions
the respective Parties will take at the Closing itself) or such other date as
the Parties may mutually determine (the “Closing Date”).

 

3



--------------------------------------------------------------------------------

2.5 Deliveries at the Closing. At the Closing, (a) Nautilus will deliver to
Buyer the various certificates, instruments, and documents referred to in
Section 7.1 below; (b) Buyer will deliver to Nautilus the various certificates,
instruments, and documents referred to in Section 7.2 below; (c) Nautilus will
execute, acknowledge (if appropriate), and deliver to Buyer (i) assignments in
the forms attached hereto as Exhibit B, and (ii) such other instruments of sale,
transfer, conveyance, and assignment as Buyer and its counsel may reasonably
request; (d) Buyer will execute, acknowledge (if appropriate), and deliver to
Nautilus (i) an assumption in the form attached hereto as Exhibit C and
(ii) such other instruments of assumption as Nautilus and its counsel may
reasonably request; and (e) Buyer will deliver to Nautilus the consideration
specified in Section 2.3 above.

2.6 Allocation. The Parties agree to allocate the Purchase Price (and all other
capitalizable costs) among the Acquired Assets for all purposes (including
financial accounting and tax purposes) in accordance with the allocation
schedule attached hereto as Exhibit D.

ARTICLE 3 - NAUTILUS’ REPRESENTATIONS AND WARRANTIES

Nautilus represents and warrants to Buyer that the statements contained in this
Article 3 are correct and complete as of the date of this Agreement and will be
correct and complete as of the Closing Date (as though made then and as though
the Closing Date were substituted for the date of this Agreement throughout this
Article 3), except as set forth in the disclosure schedule accompanying this
Agreement as Exhibit A (the “Disclosure Schedule”). The Disclosure Schedule will
be arranged in sections corresponding to the lettered and numbered sections
contained in this Agreement.

3.1 Organization of Nautilus. Nautilus is a corporation duly organized, validly
existing, and in good standing under the laws of the State of Washington.

3.2 Authorization of Transaction. Nautilus has full power and authority
(including full corporate or other entity power and authority) to execute and
deliver this Agreement and to perform its obligations hereunder. This Agreement
constitutes the valid and legally binding obligation of Nautilus, enforceable in
accordance with its terms and conditions.

3.3 Non-contravention. Neither the execution and delivery of this Agreement, nor
the consummation of the transactions contemplated hereby (including the
assignments and assumptions referred to in Article 2 above) by Nautilus, will
(a) violate any constitution, statute, regulation, rule, injunction, judgment,
order, decree, ruling, charge, or other restriction of any government,
governmental agency, or court to which Nautilus is subject or any provision of
the charter or bylaws of Nautilus or (b) conflict with, result in a breach of,
constitute a default under, result in the acceleration of, create in any party
the right to accelerate, terminate, modify, or cancel, or require any notice
under any agreement, contract, lease, license, instrument, or other arrangement
to which Nautilus is a party or by which it is bound or to which any of its
assets is subject (or result in the

 

4



--------------------------------------------------------------------------------

imposition of any Lien upon any of its assets), except where the violation,
conflict, breach, default, acceleration, termination, modification,
cancellation, failure to give notice, or Lien would not have a Material Adverse
Effect. Nautilus need not give notice to, make any filing with, or obtain any
authorization, consent, or approval of any government or governmental agency in
order for the Parties to consummate the transactions contemplated by this
Agreement (including the assignments and assumptions referred to in Article 2
above), except where the failure to give notice, to file, or to obtain any
authorization, consent, or approval would not have a Material Adverse Effect.

3.4 Brokers’ Fees. Nautilus has no liability or obligation to pay any fees or
commissions to any broker, finder, or agent with respect to the transactions
contemplated by this Agreement for which Buyer could become liable or obligated.

3.5 Title to Assets. Nautilus has good and marketable title to, or a valid
leasehold interest in, the Acquired Assets, free and clear of all Liens or
restriction on transfer.

3.6 Financial Information. Attached hereto as Exhibit E is selected historical
financial information related to StairMaster (collectively the “Financial
Information”), including the value, as of November 30, 2009, of the StairMaster
inventory and the StairMaster Open Purchase Orders. The Financial Information
was derived from Nautilus financial statements prepared in accordance with GAAP
throughout the periods covered thereby.

3.7 Inventory. The inventory of StairMaster included in the Acquired Assets
consists of finished goods and warranty parts, all of which are merchantable and
fit for the purpose for which such products were manufactured, as set forth on
Section 3.7 of the Disclosure Schedules, none of which is slow-moving, obsolete,
damaged, or defective, subject only to the reserve for inventory writedown set
forth in the Financial Information.

3.8 Contracts. With respect to the contracts and agreements set forth on
Section 3.9 of the Disclosure Schedules (the “Assumed Contracts”), to the
Knowledge of Nautilus: (i) the agreement is legal, valid, binding, enforceable,
and in full force and effect in all material respects; (ii) no party is in
material breach or default, and no event has occurred that with notice or lapse
of time would constitute a material breach or default, or permit termination,
modification, or acceleration, under the agreement; and (iii) no party has
repudiated any material provision of the agreement.

3.9 Terms of Sale. Substantially all of the products manufactured, sold, leased,
or delivered by StairMaster are subject to standard terms and conditions of sale
or lease, copies of which have been made available to Buyer.

3.10 Product Liability. StairMaster has no material liability (whether known or
unknown, whether asserted or unasserted, whether absolute or contingent, whether
accrued or unaccrued, whether liquidated or unliquidated, and whether due or to
become due) arising out of any injury to individuals or property as a result of
the ownership, possession, or use of any product manufactured, sold, leased, or
delivered by StairMaster.

 

5



--------------------------------------------------------------------------------

3.11 Customers and Suppliers.

(a) Section 3.11 of the Disclosure Schedule lists the ten (10) largest customers
of StairMaster for each of the two (2) most recent fiscal years and sets forth
opposite the name of each such customer the percentage of consolidated net sales
attributable to such customer. Section 3.11 of the Disclosure Schedule also
lists any additional current customers that StairMaster anticipates shall be
among the ten (10) largest customers for the current fiscal year.

(b) Since the date of the Most Recent Balance Sheet, no material supplier of
StairMaster has indicated in writing that it shall stop, or materially decrease
the rate of, supplying materials, products or services to StairMaster, and no
customer listed on Section 3.11 of the Disclosure Schedule has indicated in
writing that it shall stop, or materially decrease the rate of, buying
materials, products or services from StairMaster.

ARTICLE 4 - BUYER'S REPRESENTATIONS AND WARRANTIES

Buyer represents and warrants to Nautilus that the statements contained in this
Article 4 are correct and complete as of the date of this Agreement and will be
correct and complete as of the Closing Date (as though made then and as though
the Closing Date were substituted for the date of this Agreement throughout this
Article 4).

4.1 Organization of Buyer. Buyer is a corporation (or other entity) duly
organized, validly existing, and in good standing under the laws of the
jurisdiction of its incorporation (or other formation).

4.2 Authorization of Transaction. Buyer has full power and authority (including
full corporate or other entity power and authority) to execute and deliver this
Agreement and to perform its obligations hereunder. This Agreement constitutes
the valid and legally binding obligation of Buyer, enforceable in accordance
with its terms and conditions. The execution, delivery and performance of this
Agreement and all other agreements contemplated hereby have been duly authorized
by Buyer.

4.3 Non-contravention. Neither the execution and delivery of this Agreement, nor
the consummation of the transactions contemplated hereby (including the
assignments and assumptions referred to in Article 2 above) by Buyer, will
(a) violate any constitution, statute, regulation, rule, injunction, judgment,
order, decree, ruling, charge, or other restriction of any government,
governmental agency, or court to which Buyer is subject or any provision of its
charter, bylaws, or other governing documents or (b) conflict with, result in a
breach of, constitute a default under, result in the acceleration of, create in
any party the right to accelerate, terminate, modify, or cancel, or require any
notice under any agreement, contract, lease, license, instrument, or other
arrangement to which Buyer is a party or by which it is bound or to which any of
its assets are subject. Buyer need not give any notice to, make any filing with,
or obtain any authorization, consent, or approval of any government or
governmental agency in order for the Parties to consummate the transactions
contemplated by this Agreement (including the assignments and assumptions
referred to in Article 2 above).

 

6



--------------------------------------------------------------------------------

4.4 Brokers’ Fees. Buyer has no liability or obligation to pay any fees or
commissions to any broker, finder, or agent with respect to the transactions
contemplated by this Agreement.

ARTICLE 5 - PRE-CLOSING COVENANTS

The Parties agree as follows with respect to the period between the execution of
this Agreement and the Closing:

5.1 General. Each of the Parties will use its reasonable best efforts to take
all actions and to do all things necessary, proper, or advisable in order to
consummate and make effective the transactions contemplated by this Agreement
(including satisfaction, but not waiver, of the Closing conditions set forth in
Article 7 below).

5.2 Notices and Consents. Nautilus will give any notices to third parties, and
Nautilus will use its commercially reasonable efforts to obtain any third-party
consents referred to in Section 3.3 above and the items set forth in Schedule
7.1(c) hereto. Each of the Parties will give any notices to, make any filings
with, and use its commercially reasonable efforts to obtain any authorizations,
consents, and approvals of governments and governmental agencies in connection
with the matters referred to in Sections 3.3 and 4.3 above. Without limiting the
generality of the foregoing, each of the Parties will file any Notification and
Report Forms and related material that it may be required to file with the
Federal Trade Commission and the Antitrust Division of the United States
Department of Justice under the Hart-Scott-Rodino Act, will use its reasonable
best efforts to obtain a waiver of the applicable waiting period, and will make
any further filings pursuant thereto that may be necessary, proper, or advisable
in connection therewith.

5.3 Full Access. Nautilus will permit representatives of Buyer (including legal
counsel and accountants) to have full access at all reasonable times, and in a
manner so as not to interfere with the normal business operations of Nautilus,
to all premises, properties, personnel, books, records (including Tax records),
contracts, and documents of or pertaining to StairMaster. Buyer will treat and
hold as such any Confidential Information it receives from Nautilus and its
Subsidiaries (and their representatives) in the course of the reviews
contemplated by this Section 5.3, will not use any of the Confidential
Information except in connection with this Agreement, and, if this Agreement is
terminated for any reason whatsoever, will return to Nautilus all tangible
embodiments (and all copies) of the Confidential Information that are in its
possession.

5.4 Notice of Developments. Each Party will give prompt written notice to the
other Party of any material adverse development causing a breach of any of its
own representations and warranties in Articles 3 and 4 above. No disclosure by
any Party pursuant to this Section 5.4, however, shall be deemed to amend or
supplement the Disclosure Schedule or to prevent or cure any misrepresentation,
breach of warranty, or breach of covenant.

 

7



--------------------------------------------------------------------------------

ARTICLE 6 - POST-CLOSING COVENANTS

The Parties agree as follows with respect to the period following the Closing:

6.1 General. In case at any time after the Closing any further actions are
necessary to carry out the purposes of this Agreement, each of the Parties will
take such further actions (including the execution and delivery of such further
instruments and documents) as the other Party may reasonably request, all at the
sole cost and expense of the requesting Party (unless the requesting Party is
entitled to indemnification therefor under Article 8 below).

6.2 Litigation Support. In the event and for so long as any Party actively is
contesting or defending against any action, suit, proceeding, hearing,
investigation, charge, complaint, claim, or demand in connection with (i) any
transaction contemplated under this Agreement or (ii) any fact, situation,
circumstance, status, condition, activity, practice, plan, occurrence, event,
incident, action, failure to act, or transaction on or prior to the Closing Date
involving StairMaster, the other Party will cooperate with the contesting or
defending Party and its counsel in the contest or defense, make available its
personnel, and provide such testimony and access to its books and records as
shall be necessary in connection with the contest or defense, all at the sole
cost and expense of the contesting or defending Party (unless the contesting or
defending Party is entitled to indemnification therefor under Article 8 below).

6.3 Transition. Nautilus will not take any action that is designed or intended
to have the effect of discouraging any licensor, customer, supplier, or other
business associate of StairMaster from maintaining the same business
relationships with Buyer after the Closing as it maintained with StairMaster
prior to the Closing.

6.4 Labor Warranty. As part of the Assumed Liabilities, Buyer shall be
responsible for all warranty liability for StairMaster products; provided, that
Nautilus shall reimburse Buyer for any warranty-related labor liability up to
$200 per documented service visit for a period of twelve (12) months following
Closing. Buyer shall document all such direct out of pocket labor costs during
such reimbursement period, and shall submit such costs to Nautilus on a
quarterly basis. Nautilus shall thereafter reimburse Buyer, within thirty
(30) days of receipt of the cost submission from Buyer, for all such costs up to
the $200 per documented service visit limit.

6.5 Post-Closing Manufacturing. From the Closing Date through January 31, 2010,
Nautilus agrees to continue to manufacture steppers and Step Mills, using its
Closing Date inventory of components, parts, raw materials and work in progress
for StairMaster Products (collectively, the “Closing Date Unfinished Goods
Inventory”). Buyer agrees to purchase the finished goods so manufactured by
Nautilus at the price and on the terms set forth in the written memorandum
executed and delivered by Buyer and Nautilus on or prior to the date of this
Agreement. Any Closing Date Unfinished Goods Inventory remaining as of
January 31, 2010 shall be purchased by Buyer at the price and according to the
terms set forth in the written memorandum described in the preceding sentence.

 

8



--------------------------------------------------------------------------------

ARTICLE 7 - CONDITIONS TO OBLIGATION TO CLOSE

7.1 Conditions to Buyer’s Obligation. The obligation of Buyer to consummate the
transactions to be performed by it in connection with the Closing is subject to
satisfaction of the following conditions:

(a) the representations and warranties set forth in Article 3 above shall be
true and correct in all material respects at and as of the Closing Date, except
to the extent that such representations and warranties are qualified by the term
“material,” in which case such representations and warranties (as so written,
including the term “material”) shall be true and correct in all respects at and
as of the Closing Date;

(b) Nautilus shall have performed and complied with all of its covenants
hereunder in all material respects through the Closing, except to the extent
that such covenants are qualified by the term “material,” in which case Nautilus
shall have performed and complied with all of such covenants (as so written,
including the term “material”) in all respects through the Closing;

(c) Nautilus shall have procured the third-party consents specified in Schedule
7.1(c);

(d) no action, suit, or proceeding shall be pending before (or that could come
before) any court or quasi-judicial or administrative agency of any federal,
state, local, or non-U.S. jurisdiction or before (or that could come before) any
arbitrator wherein an unfavorable injunction, judgment, order, decree, ruling,
or charge would (i) prevent consummation of any of the transactions contemplated
by this Agreement, (ii) cause any of the transactions contemplated by this
Agreement to be rescinded following consummation, or (iii) adversely affect the
right of Buyer to own the Acquired Assets or operate the former business of
StairMaster (and no such injunction, judgment, order, decree, ruling, or charge
shall be in effect);

(e) Nautilus shall have delivered to Buyer a certificate to the effect that each
of the conditions specified above in Section 7.1(a)-(d) is satisfied in all
respects;

(f) Nautilus and Buyer shall have received all material authorizations,
consents, and approvals of governments and governmental agencies referred to in
Sections 3.3 and 4.3 above;

(g) Nautilus shall have delivered to Buyer a certificate of the secretary or an
assistant secretary of Nautilus, dated the Closing Date, in form and substance
reasonably satisfactory to Buyer, as to any resolutions of the board of
directors (or a duly authorized committee thereof) of Nautilus relating to this
Agreement and the transactions contemplated hereby; and

(h) Nautilus shall have executed and delivered the Technology Transfer
Agreement.

Buyer may waive any condition specified in this Section 7.1 by executing a
writing so stating at or prior to the Closing, or by consummating the Closing.

 

9



--------------------------------------------------------------------------------

7.2 Conditions to Nautilus’ Obligation. The obligation of Nautilus to consummate
the transactions to be performed by it in connection with the Closing is subject
to satisfaction of the following conditions:

(a) the representations and warranties set forth in Article 4 above shall be
true and correct in all material respects at and as of the Closing Date, except
to the extent that such representations and warranties are qualified by the term
“material,” in which case such representations and warranties (as so written,
including the term “material”) shall be true and correct in all respects at and
as of the Closing Date;

(b) Buyer shall have performed and complied with all of its covenants hereunder
in all material respects through the Closing, except to the extent that such
covenants are qualified by the term “material,” in which case Buyer shall have
performed and complied with all of such covenants (as so written, including the
term “material”) in all respects through the Closing;

(c) no action, suit, or proceeding shall be pending before any court or
quasi-judicial or administrative agency of any federal, state, local, or
non-U.S. jurisdiction or before any arbitrator wherein an unfavorable
injunction, judgment, order, decree, ruling, or charge would (i) prevent
consummation of any of the transactions contemplated by this Agreement or
(ii) cause any of the transactions contemplated by this Agreement to be
rescinded following consummation (and no such injunction, judgment, order,
decree, ruling, or charge shall be in effect);

(d) Buyer shall have delivered to Nautilus a certificate to the effect that each
of the conditions specified above in Section 7.2(a)-(c) is satisfied in all
respects;

(e) Nautilus and Buyer shall have received all material authorizations,
consents, and approvals of governments and governmental agencies referred to in
Sections 3.3 and 4.3 above. Nautilus may waive any condition specified in this
Section 7.2 by executing a writing so stating at or prior to the Closing, or by
consummating the Closing; and

(f) Buyer shall have executed and delivered the Technology Transfer Agreement.

ARTICLE 8 - REMEDIES FOR BREACHES OF THIS AGREEMENT

8.1 Survival of Representations and Warranties. All of the representations and
warranties of Nautilus contained in Article 3 above shall survive the Closing
and continue in full force and effect for a period of six (6) months thereafter.
All of the other representations and warranties of the Parties contained in this
Agreement shall survive the Closing and continue in full force and effect
forever thereafter (subject to any applicable statutes of limitations).

8.2 Indemnification Provisions for Buyer’s Benefit.

(a) In the event Nautilus breaches any of its representations, warranties, and
covenants contained in this Agreement, and, provided that Buyer makes a written
claim for

 

10



--------------------------------------------------------------------------------

indemnification against Nautilus pursuant to Section 10.7 below within the
survival period (if there is an applicable survival period pursuant to
Section 8.1 above), then Nautilus agrees to indemnify Buyer from and against the
entirety of any Adverse Consequences Buyer may suffer resulting from, arising
out of, relating to, in the nature of, or caused by the breach; provided,
however, that (i) Nautilus shall not have any obligation to indemnify Buyer from
and against any Adverse Consequences resulting from, arising out of, relating
to, in the nature of, or caused by the breach of any representation or warranty
of Nautilus contained in Article 3 above until Buyer has suffered Adverse
Consequences by reason of all such breaches in excess of a $150,000 aggregate
deductible (after which point Nautilus will be obligated only to indemnify Buyer
from and against further such Adverse Consequences) and (ii) there will be a
$2,000,000 aggregate ceiling on the obligation of Nautilus to indemnify Buyer
from and against Adverse Consequences resulting from, arising out of, relating
to, in the nature of, or caused by breaches of the representations and
warranties of Nautilus contained in Article 3 above.

(b) Nautilus further agrees to indemnify Buyer from and against the entirety of
any Adverse Consequences Buyer may suffer resulting from, arising out of,
relating to, in the nature of, or caused by any liability of Nautilus that is
not an Assumed Liability (including any liability of Nautilus that becomes a
liability of Buyer under any bulk transfer law of any jurisdiction, under any
common law doctrine of de facto merger or successor liability, or otherwise by
operation of law).

8.3 Indemnification Provisions for Nautilus’ Benefit.

(a) In the event Buyer breaches any of its representations, warranties, and
covenants contained in this Agreement, and, provided that Nautilus makes a
written claim for indemnification against Buyer pursuant to Section 10.7 below
within the survival period (if there is an applicable survival period pursuant
to Section 8.1 above), then Buyer agrees to indemnify Nautilus from and against
the entirety of any Adverse Consequences suffered resulting from, arising out
of, relating to, in the nature of, or caused by the breach.

(b) Buyer further agrees to indemnify Nautilus from and against the entirety of
any Adverse Consequences suffered resulting from, arising out of, relating to,
in the nature of, or caused by any Assumed Liability.

8.4 Matters Involving Third Parties.

(a) If any third party notifies any Party (the “Indemnified Party”) with respect
to any matter (a “Third-Party Claim”) that may give rise to a claim for
indemnification against the other Party (the “Indemnifying Party”) under this
Article 8, then the Indemnified Party shall promptly notify the Indemnifying
Party thereof in writing; provided, however, that no delay on the part of the
Indemnified Party in notifying the Indemnifying Party shall relieve the
Indemnifying Party from any obligation hereunder unless (and then solely to the
extent) the Indemnifying Party is thereby actually and materially prejudiced.

(b) The Indemnifying Party will have the right to assume the defense of the
Third-Party Claim with counsel of its choice reasonably satisfactory to the
Indemnified Party at any time

 

11



--------------------------------------------------------------------------------

within fifteen (15) days after the Indemnified Party has given notice of the
Third-Party Claim; provided, however, that the Indemnifying Party must conduct
the defense of the Third-Party Claim actively and diligently thereafter in order
to preserve its rights in this regard; and provided further that the Indemnified
Party may retain separate co-counsel at its sole cost and expense and
participate in the defense of the Third-Party Claim.

(c) So long as the Indemnifying Party has assumed and is conducting the defense
of the Third-Party Claim in accordance with Section 8.4(b) above, (i) the
Indemnifying Party will not consent to the entry of any judgment on or enter
into any settlement with respect to the Third-Party Claim without the prior
written consent of the Indemnified Party (not to be unreasonably withheld)
unless the judgment or proposed settlement involves only the payment of money
damages by the Indemnifying Party and does not impose an injunction or other
equitable relief upon the Indemnified Party and (ii) the Indemnified Party will
not consent to the entry of any judgment on or enter into any settlement with
respect to the Third-Party Claim without the prior written consent of the
Indemnifying Party (not to be unreasonably withheld).

(d) In the event the Indemnifying Party does not assume and conduct the defense
of the Third-Party Claim in accordance with Section 8.4(b) above, however,
(i) the Indemnified Party may defend against, and consent to the entry of any
judgment on or enter into any settlement with respect to, the Third-Party Claim
in any manner it reasonably may deem appropriate (and the Indemnified Party need
not consult with, or obtain any consent from, the Indemnifying Party in
connection therewith) and (ii) the Indemnifying Party will remain responsible
for any Adverse Consequences the Indemnified Party may suffer resulting from,
arising out of, relating to, in the nature of, or caused by the Third-Party
Claim to the fullest extent provided in this Article 8.

8.5 Determination of Adverse Consequences. The amount of any Adverse
Consequences shall be determined net of any insurance proceeds for purposes of
this Article 8. Indemnification payments under this Article 8 shall be paid by
the Indemnifying Party without reduction for any Tax Benefits available to the
Indemnified Party. However, to the extent that the Indemnified Party recognizes
Tax Benefits as a result of any Adverse Consequences, the Indemnified Party
shall pay the amount of such Tax Benefits (but not in excess of the
indemnification payment or payments actually received from the Indemnifying
Party with respect to such Adverse Consequences) to the Indemnifying Party as
such Tax Benefits are actually recognized by the Indemnified Party. For this
purpose, the Indemnified Party shall be deemed to recognize a tax benefit (“Tax
Benefit”) with respect to a taxable year if, and to the extent that, the
Indemnified Party’s cumulative liability for Taxes through the end of such
taxable year, calculated by excluding any Tax items attributable to the Adverse
Consequences from all taxable years, exceeds the Indemnified Party’s actual
cumulative liability for Taxes through the end of such taxable year, calculated
by taking into account any Tax items attributable to the Adverse Consequences
and the receipt of indemnification payment under this Article 8 for all taxable
years (to the extent permitted by relevant Tax law and treating such Tax items
as the last items taken into account for any taxable year). All indemnification
payments under this Article 8 shall be deemed adjustments to the Purchase Price.

8.6 Exclusive Remedy. Buyer and Nautilus acknowledge and agree that the
foregoing indemnification provisions in this Article 8 shall be the exclusive
remedy of Buyer and Nautilus with

 

12



--------------------------------------------------------------------------------

respect to StairMaster and the transactions contemplated by this Agreement.
Without limiting the generality of the foregoing, Buyer and Nautilus hereby
waive any statutory, equitable, or common law rights or remedies relating to any
environmental, health, or safety matters.

ARTICLE 9 - TERMINATION

9.1 Termination of Agreement. Certain of the Parties may terminate this
Agreement as provided below:

(a) Buyer and Nautilus may terminate this Agreement by mutual written consent at
any time prior to the Closing;

(b) Buyer may terminate this Agreement by giving written notice to Nautilus at
any time prior to the Closing (i) in the event Nautilus has breached any
material representation, warranty, or covenant contained in this Agreement in
any material respect, Buyer has notified Nautilus of the breach, and the breach
has continued without cure for a period of thirty (30) days after the notice of
breach or (ii) if the Closing shall not have occurred on or before December 31,
2009, by reason of the failure of any condition precedent under Section 7.1
hereof (unless the failure results primarily from Buyer itself breaching any
representation, warranty, or covenant contained in this Agreement); and

(c) Nautilus may terminate this Agreement by giving written notice to Buyer at
any time prior to the Closing (i) in the event Buyer has breached any material
representation, warranty, or covenant contained in this Agreement in any
material respect, Nautilus has notified Buyer of the breach, and the breach has
continued without cure for a period of thirty (30) days after the notice of
breach or (ii) if the Closing shall not have occurred on or before December 31,
2009, by reason of the failure of any condition precedent under Section 7.2
hereof (unless the failure results primarily from Nautilus itself breaching any
representation, warranty, or covenant contained in this Agreement).

9.2 Effect of Termination. If any Party terminates this Agreement pursuant to
Section 9.1 above, all rights and obligations of the Parties hereunder shall
terminate without any liability of any Party to the other Party (except for any
liability of any Party then in breach); provided, however, that the
confidentiality provisions contained in Section 5.5 above shall survive
termination.

ARTICLE 10 - MISCELLANEOUS

10.1 Press Releases and Public Announcements. No Party shall issue any press
release or public announcement relating to the subject matter of this Agreement
prior to the Closing without the prior written approval of the other Party;
provided, however, that any Party may make any public disclosure it believes in
good faith is required by applicable law or any listing or trading agreement
concerning its publicly traded securities (in which case the disclosing Party
will use its reasonable best efforts to advise the other Party prior to making
the disclosure), and provided further, that Buyer acknowledges that Nautilus
will need to publicly disclose this Agreement and the subject matter hereof to
comply with rules and regulations of the Securities and Exchange Commission, and
Buyer consents to such disclosure.

 

13



--------------------------------------------------------------------------------

10.2 No Third-Party Beneficiaries. This Agreement shall not confer any rights or
remedies upon any Person other than the Parties and their respective successors
and permitted assigns.

10.3 Entire Agreement. This Agreement (including the documents referred to
herein) constitutes the entire agreement between the Parties and supersedes any
prior understandings, agreements, or representations by or between the Parties,
written or oral, to the extent they relate in any way to the subject matter
hereof.

10.4 Succession and Assignment. This Agreement shall be binding upon and inure
to the benefit of the Parties named herein and their respective successors and
permitted assigns. No Party may assign either this Agreement or any of its
rights, interests, or obligations hereunder without the prior written approval
of the other Party; provided, however, that Buyer may (a) assign any or all of
its rights and interests hereunder to one or more of its Affiliates and
(b) designate one or more of its Affiliates to perform its obligations hereunder
(in any or all of which cases Buyer nonetheless shall remain responsible for the
performance of all of its obligations hereunder).

10.5 Counterparts. This Agreement may be executed in one or more counterparts
(including by means of facsimile), each of which shall be deemed an original but
all of which together will constitute one and the same instrument.

10.6 Headings. The section headings contained in this Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Agreement.

10.7 Notices. All notices, requests, demands, claims, and other communications
hereunder shall be in writing. Any notice, request, demand, claim, or other
communication hereunder shall be deemed duly given (a) when delivered personally
to the recipient, (b) one (1) business day after being sent to the recipient by
reputable overnight courier service (charges prepaid), (c) one (1) business day
after being sent to the recipient by facsimile transmission or electronic mail,
or (d) four (4) business days after being mailed to the recipient by certified
or registered mail, return receipt requested and postage prepaid, and addressed
to the intended recipient as set forth below:

 

If to Nautilus:    Nautilus, Inc.    16400 SE Nautilus Drive    Vancouver,
Washington 98683    Attn: Wayne Bolio    Facsimile: (360) 694-7755    E-mail:
wbolio@nautilus.com

 

14



--------------------------------------------------------------------------------

with a copy to:    Garvey Schubert Barer    1191 Second Avenue, 18th Floor   
Seattle, Washington 98101-2939    Attn: Bruce A. Robertson    Facsimile: (206)
464-0125    E-mail: brobertson@gsblaw.com If to Buyer:    Fit Dragon
International, Ltd.    Attn: Michael Bruno    1st Floor CNAC Group Building   
no. 10 Queens Road Central    Facsimile: 011 86 592-621-8275    E-mail:
bruno@laxiamen.com with a copy to:    C. Reed Brown    1232 West Lexington
Street    Washington, Utah 84780    Facsimile: (435) 216-1176    E-mail:
reed.crb@gmail.com

Any Party may change the address to which notices, requests, demands, claims,
and other communications hereunder are to be delivered by giving the other Party
notice in the manner herein set forth.

10.8 Governing Law. This Agreement shall be governed by and construed in
accordance with the domestic laws of the State of Washington without giving
effect to any choice or conflict of law provision or rule (whether of the State
of Washington or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of Washington.

10.9 Amendments and Waivers. No amendment of any provision of this Agreement
shall be valid unless the same shall be in writing and signed by Buyer and
Nautilus. No waiver by any Party of any provision of the Agreement or any
default, misrepresentation, or breach of warranty or covenant hereunder, whether
intentional or not, shall be valid unless the same shall be in writing and
signed by the Party making such waiver nor shall such waiver be deemed to extend
to any prior or subsequent default, misrepresentation, or breach of warranty or
covenant hereunder or affect in any way any rights arising by virtue of any
prior or subsequent such occurrence.

10.10 Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction.

10.11 Expenses. Each of Buyer and Nautilus will bear its own costs and expenses
(including legal fees and expenses) incurred in connection with this Agreement
and the transactions contemplated hereby.

 

15



--------------------------------------------------------------------------------

10.12 Construction. The Parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any of the provisions of
this Agreement. Any reference to any federal, state, local, or non-U.S. statute
or law shall be deemed also to refer to all rules and regulations promulgated
thereunder, unless the context requires otherwise. The word “including” shall
mean including without limitation.

10.13 Incorporation of Exhibits and Schedules. The Exhibits and Schedules
identified in this Agreement are incorporated herein by reference and made a
part hereof.

10.14 Bulk Transfer Laws. Buyer acknowledges that Nautilus will not comply with
the provisions of any bulk transfer laws of any jurisdiction in connection with
the transactions contemplated by this Agreement.

10.15 Governing Language. This Agreement has been negotiated and executed by the
Parties in English. In the event any translation of this Agreement is prepared
for convenience or any other purpose, the provisions of the English version
shall prevail.

10.16 Tax Disclosure Authorization. Notwithstanding anything herein to the
contrary, the Parties (and each Affiliate and Person acting on behalf of any
Party) agree that each Party (and each employee, representative, and other agent
of such Party) may disclose to any and all Persons, without limitation of any
kind, the transaction’s tax treatment and tax structure (as such terms are used
in regulations promulgated under Code section 6011) contemplated by this
agreement and all materials of any kind (including opinions or other tax
analyses) provided to such Party or such Person relating to such tax treatment
and tax structure, except to the extent necessary to comply with any applicable
federal or state securities laws; provided, however, that such disclosure may
not be made until the earlier of date of (i) public announcement of discussions
relating to the transaction, (ii) public announcement of the transaction, or
(iii) execution of an agreement (with or without conditions) to enter into the
transaction. This authorization is not intended to permit disclosure of any
other information including (without limitation) (i) any portion of any
materials to the extent not related to the transaction’s tax treatment or tax
structure, (ii) the identities of participants or potential participants,
(iii) the existence or status of any negotiations, (iv) any pricing or financial
information (except to the extent such pricing or financial information is
related to the transaction’s tax treatment or tax structure), or (v) any other
term or detail not relevant to the transaction’s tax treatment or the tax
structure.

(Signatures on following page)

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first above written.

 

  BUYER   FIT DRAGON INTERNATIONAL, LTD. By:  

/s/ Michael Bruno

  Signature  

  Print Name:  

Michael Bruno

  Title:  

CEO

  SELLER   NAUTILUS, INC. By:  

/s/ Kenneth L. Fish

  Signature  

  Print Name:  

Kenneth L. Fish

  Title:  

CFO

 

17